Citation Nr: 1416782	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for left foot heel spurs.

4.  Entitlement to service connection for right foot heel spurs.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1980 to June 1982.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  

The Board remanded the case in January 2012 for further development.

The Veteran testified at an August 2011 hearing; a transcript of the hearing is of record.  The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System electronic records in conjunction with this adjudication. 



FINDINGS OF FACT

1.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to harmful noise levels in connection with his duties during active service.

2.  The Veteran's bilateral hearing thresholds for each of the frequencies for 500, 1000, 2000, 3000, and 4000 Hertz are 20 decibels or lower, and he maintains 96 percent speech discrimination ability for each ear under the Maryland CNC standards.

3.  The Veteran is not shown to have manifested complaints or findings referable to a heel spur of either foot during service or for many years thereafter.  

4.  The currently demonstrated left heel spur is not shown to be the result of an event or incident of the Veteran's active duty service.

5.  The currently demonstrated right heel spur is not shown to be the result of an event or incident of the Veteran's active duty service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The Veteran's claim of service connection for a bilateral hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  The Veteran's disability manifested by a left heel spur is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  The Veteran's disability manifested by a right heel spur is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Here, the Veteran was sent a letter in March 2009 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment, and the reports of examinations performed in conjunction with his service connection claims.  

The Board notes that the Appeals Management Center (AMC) complied with the instructions of the January 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Following the remand, VA requested the Veteran's assistance in obtaining private treatment records, including medical records from the Tennessee Department of Corrections; unfortunately, he declined to participate, and did not return a release for the identified records.  As such, VA was unable to obtain the private records identified by the Veteran.  The duty to assist is a two-way street, and the Veteran cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, the Board instructed the AMC to obtain the Veteran's vocational rehabilitation folder.  The AMC attempted to do so, but was unsuccessful.  Thereafter, the AMC properly made a formal finding, with notice to the Veteran, that such a folder did not exist.

The Veteran's statements in support of the claim are of record, including testimony provided at an August 2011 hearing with the Board.  The Acting Veterans Law Judge who conducted that hearing has since retired.  

The Veteran was provided the opportunity to elect a new hearing, but declined in November 2012; as such, the Board may proceed with the adjudication of his appeal.  38 C.F.R. § 20.707 (2013).  Nevertheless, the Board finds that the hearing focused on the elements necessary to substantiate his service connection claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Tinnitus

Here, the Board finds that service connection for tinnitus is warranted.  38 C.F.R. § 3.303(a).  The Veteran's reports of in-service noise exposure are supported by his military occupational specialty as a Cannon Crewman for one year and eight months.  Although he has acknowledged wearing hearing protection while in service, the Board finds that he was exposed to significant noise while on active duty.  

Further, the Veteran has competently and credibly reported an in-service onset of left ear tinnitus, and indicated that tinnitus has continued on a constant basis since service.  

In February 2009, an audiologist opined that, based on the report of military noise exposure and the configuration of the Veteran's hearing loss, tinnitus was at least as likely as not the result of military noise exposure.  As such, all three elements of service connection have been met.  Holton, 557 F.3d at 1366.

The Board acknowledges the negative etiology opinion contained in the March 2009 audiology examiner's report, but finds that the audiologist's negative opinion ("the patient does not have hearing loss [in the right ear], and therefore, military noise exposure did not cause any hearing loss and that the tinnitus is not caused by or a result of military noise exposure") is not supported by an adequate rationale, and is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Thus, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is due to the Veteran's exposure to harmful noise levels during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


Hearing Loss

The Veteran currently is not shown to have a hearing loss disability for VA purposes, and thus, service connection must be denied by operation of law.  

VA regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The results of the Veteran's March 2009 audiology examination were as follows:


HERTZ

500
1000
2000
3000
4000
AVERAGE
LEFT
25
20
15
20
20
18.75
RIGHT
25
20
20
15
20
17.5

The Veteran's CNC speech discrimination scores were 96 percent, bilaterally.  As his decibel thresholds were 25 decibels or below, and his speech discrimination was greater than 94 percent, he does not meet the requirements of 38 C.F.R. § 3.385 for purposes of a hearing loss disability.

The Board observes that the February 2009 audiology consultation, which was for the purpose of documenting tinnitus, noted "normal hearing" bilaterally.  The report also referenced two tiers of word recognition scores, including findings at 60 decibels (where the Veteran had 96 percent recognition, bilaterally), and at 84 decibels (where the Veteran had 100 percent recognition in the left ear, and 92 percent in the right ear).  

The 92 percent finding could be sufficient for a finding of a hearing loss disability if the test was performed under the Maryland CNC standards.  Id.  The record does not suggest that the Maryland CNC test was used, however.  

Further, the Board notes that, in the following month, in a test that clearly applied the Maryland CNC standards, the Veteran did not demonstrate a hearing loss disability, as noted.  The results of the February 2009 consultation, therefore, do not impact the Board's finding that the Veteran does not have a hearing loss disability for VA purposes.  Id.  


Left and Right Heel Spurs

The Veteran meets two of the three criteria required for service connection for heel spurs.  Initially, he has a current bilateral heel spur disability, with a specific diagnosis of retrocalcaneal exostosis.  

The Board also concedes in-service foot injuries.  The Veteran's competent reports of such injuries are supported by the medical record.  

The service treatment records document that in March 1981, a "heavy object" was dropped on the Veteran's right foot.  In August 1981, the Veteran was seen for twisted left ankle, later diagnosed as a sprain, and treated by casting.  In November 1981, the Veteran had left foot pain after the removal of the cast.

The remaining question, therefore, is one of nexus.  The competent evidence, however, does not suggest a nexus between the in-service injuries and the current disabilities.  

Initially, although the Veteran relates the in-service events and his current heel spurs, he is not competent to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation).  

Even though he has competently reported a continuity of symptoms since service, the Board notes that he has acknowledged in his testimony various post-service ankle and foot injuries; even were the Veteran arguably competent to relate the current disability to his in-service injuries in the absence of evidence to the contrary, those post-service injuries further complicate the nexus question, and necessitate an opinion that is supported by medical training.  Id.

VA obtained an etiology opinion in February 2012.  That examiner acknowledged the Veteran's in-service injuries and the current disability, and provided a fully-supported etiology opinion, indicating that it was less likely than not that either heel spur condition was related to service.  

Concerning the right heel spur, the examiner indicated that the Veteran did not remember the specifics of his in-service injury, but stated that it did not appear that the object hit the posterior foot (*the Board notes that he subsequently indicated that a 100 pound object fell on his foot, but did not indicate that it fell on his heel or his ankle).  He found no evidence of direct trauma to the heel, and noted no documentation of heel pain in service, and determined that, in consideration of the appellant's statements, the Veteran did not relate any current pain to that injury.  

Similarly with regard to the left foot, the examiner acknowledged the in-service ankle sprain, but found that there was no evidence that the service injury caused the heel spur.  He specifically cited in-service x-ray evidence of the left foot that failed to document a heel spur.  He concluded that it was less likely than not, based on current medical knowledge, that the patient's current heel spurs of the left or right foot were caused by, aggravated by, or otherwise related to, the Veteran's military service.

The Board finds the February 2012 opinion to be probative, as it was factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 302.  

With no probative evidence to the contrary, the preponderance of the evidence is against a finding that either the left or right heel spurs are related to the Veteran's service, and service connection must be denied.  38 C.F.R. § 3.303(a).  



ORDER

Service connection for tinnitus is granted.

The claim of service connection for bilateral hearing loss is denied by law.

Service connection for left foot heel spurs is denied.

Service connection for right foot heel spurs is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


